In an action to recover damages for personal injuries sustained by respondent when he, traveling northerly on the West Side Highway, stopped because the car ahead of him stopped, and appellant, traveling behind respondent, crashed into respondent’s ear, the Official Referee, to whom the matter was referred to hear and determine, found (1) that appellant was negligent because he was not traveling a reasonably safe distance to the rear of respondent under the circumstances prevailing; (2) that respondent was free from contributory negligence, and (3) that respondent suffered damages to the extent of $3,500. The appeal is from the judgment entered on the decision of the Official Referee. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless respondent, within ten days from the entry of an order hereon, stipulate to reduce the award to $2,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the award of $3,500 is excessive. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.